DETAILED ACTION
This is the first action on the merits for application 17273983 filed on 03/05/2021.  Claims 18-34 are pending; claims 1-17 are canceled. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 23 line 1 recites “an additional electric gear E2” has been amended as -- an additional electric gear (E2)--
Allowable Subject Matter
Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Raghavan (US 20060240929) discloses transmission Fig.7a with first planetary gearset 620, second planetary gearset 630, first shift element 650, second shift element 652, 3rd shift element 657, 4th shift element 655; however, the reference does not disclose 5th and 6th shift element as claimed. 
Renner (DE102016220138) discloses transmission having motor em; first planetary gear ps1, second planetary gear ps3, first input shaft hw, first shift element s5; however does not have second shift element as claimed see Fig.1.
Beck (DE102014208713) discloses transmission having two planetary gearsets and shifting elements that connects to one of the rotating elements of one of the planetary gearset with second output see at least Fig.1.
Beck (DE102015209050) discloses transmission having two planetary gearsets and shifting elements see at last Fig.1.
Ziemer (US 20150323067) discloses first planetary gearset p1; second planetary gearset p2, output shaft gw2, 1st input shaft gw1 and shifting elements see Fig.1.
Raghavan (US 20070072724) discloses two planetary gearsets with first input, output, first shifting elements see at least Fig.1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659